Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is issued in response to Application filed July 08, 2019.
Claims 1-20 are pending. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 05/07/2020 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 19 is objected to because of the following informalities: the term ‘based’ located at the end of the 4th limitation within the claim should be removed. Appropriate correction is required.

Double Patenting
The non-statutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time-wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A non-statutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on non-statutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of non-statutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,353,921. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are fully encompassed within claims 1-20 of U.S. Patent No. 10,353,921.


Please see graph below for mapping.

16/504,430						10,353,921
1. A method comprising: 
performing incremental transfers of data from a primary volume to a secondary volume using incremental snapshots; 
executing write requests to the primary volume and the secondary volume; 
performing an asynchronous transfer of data from the primary volume to the secondary volume based upon a dirty region log being used to track dirty regions modified by write requests; and 
committing incoming write requests corresponding to the dirty regions to the primary volume and incoming write requests corresponding to non-dirty regions to the primary volume and the secondary volume to place the primary volume and secondary volume into a synchronous replication state.

18. A non-transitory machine readable medium having stored thereon instructions, which when executed by a machine, causes the machine to: 
perform incremental transfers of data from a primary volume to a secondary volume using incremental snapshots; 
execute write requests to the primary volume and the secondary volume; 
perform an asynchronous transfer of data from the primary volume to the secondary volume based upon a dirty region log being used to track dirty regions modified by write requests; and 
commit incoming write requests corresponding to the dirty regions to the primary volume and incoming write requests corresponding to non-dirty regions to the primary volume and the secondary volume to place the primary volume and secondary volume into a synchronous replication state.
 
19. A computing device comprising: a memory having stored thereon instructions for performing a method; and a processor coupled to the memory, the processor configured to execute the instructions to cause the processor to: 
perform incremental transfers of data from a primary volume to a secondary volume using incremental snapshots; 
execute write requests to the primary volume and the secondary volume based; 
perform an asynchronous transfer of data from the primary volume to the secondary volume based upon a dirty region log being used to track dirty regions modified by write requests; and 
commit incoming write requests corresponding to the dirty regions to the primary volume and incoming write requests corresponding to non-dirty regions to the primary volume and the secondary volume to place the primary volume and secondary volume into a synchronous replication state.
 

A method comprising: 
performing incremental transfers of data from a primary volume to a secondary volume using incremental snapshots until a criteria is met; 
executing write requests to the primary volume and the secondary volume based upon the criteria being met; 
performing an asynchronous transfer of data from the primary volume to the secondary volume based upon a dirty region log being used to track dirty regions modified by write requests; 
committing incoming write requests corresponding to the dirty regions to the primary volume and incoming write requests corresponding to non-dirty regions to the primary volume and the secondary volume; and 
scanning the dirty region log to identify and transfer data of the dirty regions from the primary volume to the secondary volume to place the primary volume and secondary volume into a synchronous replication state.

18. A non-transitory machine readable medium having stored thereon instructions, which when executed by a machine, causes the machine to: 
perform incremental transfers of data from a primary volume to a secondary volume using incremental snapshots until a criteria is met; 
execute write requests to the primary volume and the secondary volume based upon the criteria being met; 
perform an asynchronous transfer of data from the primary volume to the secondary volume based upon a dirty region log being used to track dirty regions modified by write requests; 
commit incoming write requests corresponding to the dirty regions to the primary volume and incoming write requests corresponding to non-dirty regions to the primary volume and the secondary volume; and 
scan the dirty region log to identify and transfer data of the dirty regions from the primary volume to the secondary volume to place the primary volume and secondary volume into a synchronous replication state. 

19. A computing device comprising: a memory having stored thereon instructions for performing a method; and a processor coupled to the memory, the processor configured to execute the instructions to cause the processor to: 
perform incremental transfers of data from a primary volume to a secondary volume using incremental snapshots until a criteria is met; 
execute write requests to the primary volume and the secondary volume based upon the criteria being met; 
perform an asynchronous transfer of data from the primary volume to the secondary volume based upon a dirty region log being used to track dirty regions modified by write requests; 
commit incoming write requests corresponding to the dirty regions to the primary volume and incoming write requests corresponding to non-dirty regions to the primary volume and the secondary volume; and 
scan the dirty region log to identify and transfer data of the dirty regions from the primary volume to the secondary volume to place the primary volume and secondary volume into a synchronous replication state. 




Independent Claim 1 is a method claim whose limitations are fully encompassed within the method of claim 1 of U.S. Patent No. 10,353,921. Independent Claim 18 is a machine-readable medium whose limitations are fully encompassed within the machine readable medium of claim 18 of U.S. Patent No. 10,353,921. Independent Claim 19 is a computing device whose limitations are fully encompassed within the computing device of claim 19 of U.S. Patent No. 10,353,921.
Dependent claims 2-17 and 20 contain similar claim limitations as the corresponding dependent claims 2-17 and 20 found within U.S. Patent No. 10,353,921; and are thus fully encompassed.


Points of Contact

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHELCIE L DAYE whose telephone number is (571)272-3891.  The examiner can normally be reached on Monday-Friday 7:30-4:00pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
Chelcie Daye	
Patent Examiner
Technology Center 2100
November 6, 2021